           Case 2:20-cv-01289-JAD-EJY Document 28 Filed 12/16/20 Page 1 of 3


 1 JACOB D. BUNDICK
     Nevada Bar No. 9722
 2 WHITNEY L. WELCH-KIRMSE

 3 Nevada Bar No. 12129
     CHRISTIAN T. SPAULDING
 4 Nevada Bar No. 14277
     GREENBERG TRAURIG, LLP
 5 10845 Griffith Peak Dr., Suite 600
   Las Vegas, Nevada 89135
 6
   Tel: (702) 792-3773
 7 Fax: (702) 792-9002
   Email: bundickj@gtlaw.com
 8        welchkirmsew@gtlaw.com
          spauldingc@gtlaw.com
 9 Attorneys for Defendant
   Specialized Loan Servicing LLC
10

11
                                    UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13

14 DAN THOMPSON,                                           CASE NO. 2:20-cv-01289
15                          Plaintiff,
16 vs.                                                     STIPULATION AND ORDER TO EXTEND
                                                           DISCOVERY
17 SPECIALIZED LOAN SERVICING LLC,
     TRANS UNION LLC, and EQUIFAX                          (FIRST REQUEST)
18 INFORMATION SERVICES LLC,

19                          Defendants.
20

21           COME NOW, the parties above named, by and through counsel, and move the Honorable
22 Magistrate Judge for an order continuing discovery and submit the instant stipulation in accordance with

23 LR 6-1 and LR 26-4. The parties have conferred and agree that a sixty (60)-day extension of discovery

24 is both necessary and warranted. No previous requests or extensions for time in which to complete

25 discovery in this matter have been requested. Good cause exists for the extension pursuant to Local Rule

26 26-4 as follows:

27           The parties are requesting a discovery extension due to scheduling conflicts that make it
28 impossible to complete party depositions prior to the current close of discovery. This Stipulation and

                                                       1
     ACTIVE 52783601v1
           Case 2:20-cv-01289-JAD-EJY Document 28 Filed 12/16/20 Page 2 of 3


 1 request for extension of discovery dates is made more than twenty-one (21) days before the expiration of

 2 the deadline for discovery in this case, which is currently February 1, 2021.

 3           (a)     DISCOVERY THAT HAS BEEN COMPLETED:

 4           Counsel for the respective parties participated in a discovery planning conference pursuant to

 5 Fed.R.Civ.P. 26(f). Lists of witnesses and document productions were thereafter exchanged by and

 6 between the parties.

 7           Plaintiff’s counsel served written discovery on Defendants, with responses due on December 18,

 8 2020.

 9           Counsel for Trans Union, LLC (“TU”) served written discovery on Plaintiff, with responses due

10 on December 21, 2020.

11           Counsel for Specialized Loan Servicing, LLC (“SLS”) served written discovery on Plaintiff, with

12 responses due on December 30, 2020.

13           Plaintiff noticed the deposition of SLS’s Person Most Knowledge (“PMK”) under FRCP 30(b)(6)

14 to occur on December 30, 2020. However, SLS and its counsel are not available on the noticed date and

15 are working with Plaintiff’s counsel to re-schedule the deposition for mid to late January.

16            (b)    DISCOVERY THAT REMAINS TO BE COMPLETED:

17           The parties are currently in the process of conducting discovery. The parties will respond to each

18 other’s written discovery later this month. Additionally, Plaintiff intends to take the deposition of SLS’s

19 PMK. Defendants intend to depose Plaintiff and his spouse. The deadline for serving initial expert reports

20 has passed with no party disclosing the same; therefore, there will be no expert discovery necessary.

21
              (c)    REASONS DISCOVERY WILL NOT BE COMPLETED WITHIN THE TIME
22                   LIMITS SET BY THE DISCOVERY PLAN:
23           Due to the holidays and the parties’ schedules, the remaining depositions cannot be completed

24 before the discovery cutoff. Further, the parties request additional time to allow for any possible

25 settlement negotiations to take place prior to incurring the expense of party depositions.

26           (d)     PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY:

27           The parties hereby stipulate and request that discovery dates in this matter be continued for an

28 additional sixty (60) days.

                                                          2
     ACTIVE 52783601v1
           Case 2:20-cv-01289-JAD-EJY Document 28 Filed 12/16/20 Page 3 of 3


1             CURRENT DATE                                          PROPOSED DATE
2             Close of Discovery: February 1, 2021                  Friday, April 2, 2021
              Amend Pleadings/add parties: November 2, 2020         Passed
3
              Expert Disclosures: December 2, 2020                  Passed
4             Rebuttal Experts: January 4, 2021                     Moot- no change requested
5             Dispositive Motions: March 2, 2021                    Monday, May 3, 2021

6
              Pre-Trial Order: April 1, 2021                        Monday, May 31, 2021

7            The parties request that the Court approve the proposed extension of time as outlined above.

8     DATED this 15th day of December, 2020.             DATED this 15th day of December, 2020.

9     GREENBERG TRAURIG, LLP                             KIND LAW

10
             /s/Jacob D. Bundick                               /s/Michael Kind
11    JACOB J. BUNDICK, ESQ.                             MICHAEL KIND, ESQ.
      Nevada Bar No. 9772                                Nevada Bar No. 13903
12    WHITNEY L. WELCH-KIRMSE, ESQ.                      8860 South Maryland Pkwy, Suite 106
      Nevada Bar No. 12129                               Las Vegas, Nevada 89123
13    10845 Griffith Peak Dr., Suite 600
      Las Vegas, Nevada 89135                            George Haines, Esq.
14    Attorneys for Defendant                            FREEDOM LAW FIRM
      Specialized Loan Servicing LLC                     8985 South Eastern Avenue, Suite 350
15                                                       Henderson, Nevada 89123
                                                         Attorneys for Plaintiff
16    DATED this 15th day of December, 2020.
17    QUILLING, SELANDER, LOWNDS
      WINSLETT & MOSER, P.C.
18

19            /s/ Jennifer R. Bergh
      JENNIFER REBECCA BERGH, ESQ.
20    Nevada Bar No. 14480
      2001 Bryan Street, Suite 1800
21    Dallas, Texas 75201
      Attorneys for Trans Union LLC
22

23                                                   ORDER
24           IT IS SO ORDERED.
25           DATED: December 16, 2020
26

27                                                    U.S. MAGISTRATE JUDGE
28

                                                         3
     ACTIVE 52783601v1
